485 F.2d 251
In the Matter of Disciplinary Proceedings, Alvin S.MICHAELSON, Esq., United States of America,v.Antonio SEDILLO.
No. 73-2215.
United States Court of Appeals,Ninth Circuit.
Sept. 6, 1973.

1
William D. Keller, U. S. Atty., Eric A. Nobles, Michael T. Kenny, Asst. U. S. Attys., Los Angeles, Cal., for appellant.


2
Alvin S. Michaelson, Los Angeles, Cal., for appellee.

ORDER

3
Before CHAMBERS and DUNIWAY, Circuit Judges, and SCHWARTZ,* District Judge.


4
After a hearing, Alvin S. Michaelson, counsel of record for the appellant, is assessed a penalty of $172.80, the cost to the United States for the transcript of evidence, for failure to prosecute the appeal with due diligence.


5
The payment is to be made within fourteen days into the Registry of the Clerk of the United States District Court for the Central District of California.



*
 The Honorable Edward J. Schwartz, United States District Judge from the Southern District of California, sitting by designation